Per Curiam:
The judgment in this case was rendered and entered of record on the 19th of April, 1881. After-wards, and on the same day, the defendant filed his mo*40tion to vacate the judgment and for a new trial. This motion was heard and overruled on the 27th of April, 1881, when the defendant prayed an appeal. The statute requires that the appeal be prayed within three days after the time of rendering the judgment or decree.
The appeal in this case was not prayed until nine days after the rendition of the judgment, and was not in time. The pendency of the defendant’s motion to vacate the judgment and for a new trial did not relieve him from the statutory requirement. Freas v. Townsend, 1 Col. 87.
The motion to dismiss the appeal must be allowed.

Appeal dismissed.